In a consoli*966dated action to recover. damages for wrongful death, conscious pain and suffering and property injuries, (1) defendants Blue. Star Products Corp. and Ford Motor Company appeal from so much of a judgment, of the Supreme Court, Kings County, entered November 27, 1972, as is against them and in favor of plaintiff Smith, upon successive jury verdicts after separate trials on the issues of liability and damages, the amounts of the verdict ¿s to damages being $175,000 for the wrongful death and $75,000 for the conscious pain and suffering; and (2) Ford Motor Company further appeals from the remainder of the judgment, which is against “ Carlton Ford and/or Ford Rent-A-Car ” upon the action for property damages against “ Blue Star Corp.” and Harry Lerner. Judgment reversed insofar as it is in favor of plaintiff Smith upon the jury award of $175,000 for wrongful death, on the law, and, as between plaintiff and defendants Blue Star Products Corp. and Ford Motor Company upon the wrongful death cause, action severed and new trial granted solely on the issue of damages, with costs to abide the event, unless, Within 30 days after entry of the order to be made hereon, plaintiff Smith shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict for wrongful death to $110,000 and to the entry of an amended judgment in accordance therewith, in which event the judgment, as so reduced and amended, is affirmed as to said cause, without costs. We have considered the questions of fact and have determined that we would not grant a new trial upon those questions. Judgment affirmed insofar as it is in favor of plaintiff Smith upon the jury award of $75,000 for conscious pain and suffering, without costs. Judgment reversed insofar as it is in favor of Blue Star Corp. and Harry Lerner and against “Carlton Ford and/or Ford Rent-A-Car ”, on the law, with costs; interlocutory judgment as to liability only granted against said Blue Star Corp. and Harry Lerner upon the property damage action against them; and said action severed from plaintiff Smith’s action and remanded to the trial court for an assessment of damages. We are of the opinion that the verdict on the wrongful death cause of action was excessive to the extent indicated herein. In an action by a lessor against the driver and owner of another vehicle for property damage, the negligence of the lessee is not imputed to the lessor (Continental Auto Lease Corp. v. Campbell, 19 N T 2d 350). Accordingly, since there was a finding in the Smith action that Ford, Blue Star and Lerner were negligent and the only basis for finding Ford negligent in that action was the activity of its driver-lessee, there was no basis on which to deny Ford recovery in the property damage action. Thus, the trial court should have granted the post-verdict motion by Ford to set aside the verdict in the property damage action and should have directed a verdict in favor of Ford against Blue Star and Lerner. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.